t c memo united_states tax_court alex b rhodes jr petitioner v commissioner of internal revenue respondent docket no filed date alex b rhodes jr pro_se douglas r fortney for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioner’s federal_income_tax and additions to tax for and as follows additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number as determined by respondent through date as determined by respondent through date unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the primary issues for decision are as follows whether wage and investment_income received by petitioner constitutes taxable_income whether petitioner is entitled to business_expense deductions for which petitioner would have been reimbursed by his employer had petitioner requested reimbursement and whether petitioner is liable for additions to tax under sec_6651 sec_6651 and sec_6654 for the failure_to_file federal_income_tax returns for the failure to pay federal_income_tax and for the failure to pay estimated federal_income_tax findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in plano texas during and petitioner resided in texas and received wage income for employment with various companies as an information systems consultant a technical computer consultant and an internetwork engineer petitioner also earned investment_income for and respectively petitioner earned_income from both wages and investments in the total_amounts of dollar_figure and dollar_figure in and petitioner submitted to his employers forms w-4 employee’s withholding allowance certificate on which petitioner claimed to be exempt from federal_income_tax as a result for no federal_income_tax was withheld from petitioner’s wages and for only dollar_figure was withheld during and respectively petitioner incurred employee business_expenses in the amounts of dollar_figure and dollar_figure although available to him petitioner did not request reimbursement of these expenses from his employers for and petitioner did not file federal_income_tax returns other than the above dollar_figure withheld from petitioner’s wages for petitioner paid no federal_income_tax for and opinion petitioner claims that his income from wages and investments does not constitute taxable_income petitioner misreads case law statutory language and related treasury regulations petitioner’s arguments are frivolous see 119_tc_285 114_tc_136 as stated in williams v commissioner supra we shall not painstakingly address petitioner’s assertions ‘with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit ’ id pincite quoting 737_f2d_1417 5th cir affg per curiam an order of this court we conclude that the wage and investment_income that petitioner received during and is includable in petitioner’s taxable_income see sec_61 sec_162 generally provides taxpayers with deductions for ordinary and necessary business_expenses where taxpayers would have been reimbursed by their employers for business_expenses incurred but where they failed to receive reimbursement because they failed to request reimbursement the expenses will not be considered necessary and will not be deductible 788_f2d_1406 9th cir affg tcmemo_1984_533 56_tc_936 affd aftr 2d ustc par 2d cir due to petitioner’s failure to request available reimbursement for his employee business_expenses petitioner is not entitled to deduct them see orvis v commissioner supra pincite kennelly v commissioner supra pincite petitioner is liable for the deficiencies in income_tax determined by respondent for the years in issue petitioner’s argument that he failed to file federal_income_tax returns and to pay tax for the years in issue because of his purported belief that wage and investment_income does not constitute taxable_income is frivolous petitioner has offered no credible_evidence showing that his failure_to_file federal_income_tax returns and to pay estimated_tax was due to reasonable_cause we sustain respondent’s determination of the sec_6651 addition_to_tax and the sec_6654 addition_to_tax under sec_6651 an addition_to_tax may be imposed on a taxpayer for failure to pay any federal_income_tax reflected as due on a tax_return petitioner failed to file federal_income_tax returns for the years in issue and respondent has not asserted that respondent prepared substitute tax returns for those years see sec_6651 accordingly petitioner is not to be treated as having failed to pay a tax reflected on tax returns for the years in issue petitioner is not liable for an addition_to_tax under sec_6651 see cabirac v commissioner t c ___ and sec_7491 which places the burden of production on respondent with regard to additions to tax because of petitioner’s frivolous arguments herein we shall impose on petitioner under sec_6673 a penalty equal to dollar_figure to reflect the foregoing decision will be entered under rule
